Crew III, J.
(dissenting). I respectfully dissent. I agree with the majority that the question of whether a defect is so trivial as to be nonactionable cannot be decided solely on the basis of a predetermined depth of a sidewalk depression or difference in elevation. However, it has been repeatedly held by all four Appellate Divisions that a difference in elevation of one inch or less, where the complained of defect possesses none of the characteristics of a trap or snare, is nonactionable (see, Hecht v City of New York, 89 AD2d 524, mod on other grounds 60 NY2d 57; Mascaro v State of New York, 46 AD2d 941, affd 38 NY2d 870; Allen v Carr, 28 AD2d 155, affd 22 NY2d 924; Scally v State of New York, 26 AD2d 606, affd 24 NY2d 747; Keirstead v City of New York, 24 AD2d 486, affd 17 NY2d 535). I agree with the majority that in those cases where we have concluded that a defect was so trivial that it was nonactionable, we exercised our power to review on the law as well as the facts in reversing judgments in favor of plaintiffs. However, I must assume that Supreme Court, in considering the present motion, viewed all of the evidence in the light most favorable to plaintiffs as it was required to do (see, Dykstra v Windridge Condominium One, 175 AD2d 482, 483). When so viewed the defect complained of here was an elevation differential of no more than one inch. Supreme Court had before it photographs of the defect which made clear that it had none of the characteristics of a trap or snare and I believe, therefore, that Supreme Court properly concluded, as a matter of law, that the complained of condition was such that it could not reasonably have been foreseen that it would cause an accident and thus liability could not be predicated thereon (see, Hecht v City of New York, supra).
Accordingly, I would affirm the order of Supreme Court.
Ordered that the order is reversed, on the law, with costs, and motion denied.